In an action to recover damages for personal injuries sustained in a collision between automobiles, liability for which is admitted by defendant, judgment for plaintiff in the sum of $18,141.14 and order denying defendant’s motion for a new trial reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate to reduce to $12,000 the amount of the verdict rendered in her favor; in which event the judgment, as so reduced, and the order are unanimously affirmed, without costs. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ.